             Case 1:18-cv-06089-AT Document 31 Filed 11/01/18 Page 1 of 2


                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
JOSE LUIS PASTOR, individually and on behalf of                                DOC #: _________________
others similarly situated,                                                     DATE FILED: 11/1/2018

                                      Plaintiff,

                                                                                          18 Civ. 6089 (AT)
                  -against-
                                                                                               ORDER
ABC METRO CLEANERS, INC. (D/B/A ABC
CLEANER NYC), SAU YING WANG, DAVY MAK,
JOSE DOE, and EMY DOE,

                         Defendants.
ANALISA TORRES, District Judge:

        On July 5, 2018, Plaintiff, a former laundry service employee, filed this action alleging
violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the New
York Labor Law (“NYLL”). The parties have settled, and by letter dated October 26, 2018,
they seek Court approval of their settlement agreement (“the Settlement”) and an award of
attorney’s fees to Plaintiff’s counsel. Letter, ECF No. 30. Having carefully reviewed the
parties’ submissions, the Court identifies problems with the Settlement’s release of claims.

         The release in Paragraphs 1 and 4 “waive[s] practically any possible claim against the
defendants, including unknown claims and claims that have no relationship whatsoever to
wage-and-hour issues.”1 Lopez v. Nights of Caribia, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y.
2015) (“[A]n employer is not entitled to use an FLSA claim . . . to leverage a release from
liability unconnected to the FLSA.” (citation omitted) (ellipsis in original)). Additionally, the
release runs in only one direction, and does not release Plaintiff from any potential claims by
Defendant. See Lopez v. Poko-St. Ann L.P., 176 F. Supp. 3d 340, 345 (S.D.N.Y. 2016) (“A
mutual release would ensure that both the employees and the employer are walking away from
their relationship up to that point in time without the potential for any further disputes.”
(citation omitted)). The release must only discharge Plaintiff’s wage-and-hour claims through
the date of settlement and must be mutual.




1
  Paragraph 1 states that the payment is satisfaction of “any and all claims or potential claims [Plaintiff] may have
against Defendants through the Effective Date of this Agreement.” Settlement ¶ 1. Paragraph 4 states that “upon
execution of this Agreement, all claims and/or potential claims by Plaintiff Jose Luis Pastor against Defendants in
the Action, including but not limited to, claims for wages, liquidated damages related to wages, retaliation related to
wages, and attorneys’ fees related to wages, and without admission that Plaintiff has established that any such
claims[] have any merit, or that Plaintiff has incurred any damages, shall be deemed settled, satisfied and resolved.”
Settlement ¶ 4, ECF No. 30-1.
          Case 1:18-cv-06089-AT Document 31 Filed 11/01/18 Page 2 of 2



       Accordingly, the Court cannot approve the Settlement as submitted. By November 20,
2018, the parties shall submit a revised settlement agreement that comports with this Order.

       SO ORDERED.

Dated: November 1, 2018
       New York, New York




                                              2
